 

Exhibit 10.2

 

Second Amendment To Credit Agreement

 

This Second Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of March 6, 2018, among Global Medical REIT L.P., a Delaware limited
partnership (the “Borrower”), Global Medical REIT Inc., a Maryland corporation
(the “Parent” or “Global Medical REIT”), as a Guarantor, the other Guarantors
party hereto, the Lenders party hereto, and BMO Harris Bank N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

Preliminary Statements

 

A.           Borrower, Parent, the other Guarantors party thereto, the Lenders
party thereto, and the Administrative Agent have heretofore entered into that
certain Credit Agreement, dated as of December 2, 2016, as amended by that
certain First Amendment to Credit Agreement, dated as of March 3, 2017 (such
Credit Agreement being referred to herein as the “Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement, as amended by this Amendment.

 

B.           Borrower has delivered to the Administrative Agent a Commitment
Amount Increase Request requesting that the Commitment be increased to
$340,000,000, and Administrative Agent and the Lenders are willing to do so
pursuant to the terms below.

 

C.           This Amendment shall constitute a Loan Document and these
Preliminary Statements shall be construed as part of this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                 Amendment to Credit Agreement.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement (including all Schedules and Exhibits thereto) shall
be and hereby is amended to delete the struck text (indicated textually in the
same manner as the following example: struck text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex I hereto.

 

Section 2.                 Reaffirmation of Guaranties.

 

Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, and all of its obligations thereunder, as amended, remain in full force
and effect and (iii) reaffirms all of the terms, provisions, agreements and
covenants contained in its Guaranty. Each Guarantor agrees that its consent to
any further amendments or modifications to the Credit Agreement and other Loan
Documents shall not be required solely as a result of this acknowledgment and
consent having been obtained, except to the extent, if any, required by any
Guaranty.

 

 



  

Section 3.                 Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1.          The Administrative Agent shall have received this Amendment duly
executed by the Borrower, each Guarantor, and the Lenders.

 

3.2.          Each Lender shall have received an Amended and Restated Promissory
Note (or Second Amended and Restated Promissory Note, as applicable) in the
amount of such Lender’s Commitment, duly executed by the Borrower.

 

3.3.          The Administrative Agent shall have received specimen signatures
of the persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf and a written certificate of an Authorized Representative of
Borrower and each Guarantor that (i) either affirms that there have been no
change to Borrower’s or such Guarantor’s articles of incorporation or articles
of organization, as applicable, and bylaws or operating agreement, as
applicable, or attaches any amendments to Borrower’s or such Guarantor’s
articles of incorporation or articles of organization, as applicable, and/or
bylaws or operating agreement, as applicable, and (ii) certifies that attached
thereto are a true, correct and completed copy of the written resolutions or
other evidence reasonably acceptable to the Administrative Agent of the
Borrower’s and each such Guarantor’s Board of Directors (or similar governing
body) authorizing the execution and delivery of this Amendment and performance
of this Amendment and the Credit Agreement as amended by this Amendment.

 

3.4.          The Administrative Agent shall have received a written opinion of
counsel to the Borrower and each Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent;

 

3.5.          The Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request, and legal matters incident to the
execution and delivery of this Amendment shall be reasonably satisfactory to the
Administrative Agent and its counsel.

 

Section 4.                 Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each other Guarantor hereby represents
to the Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement, as amended by this Amendment, are and shall be and remain true
and correct in all material respects as of the date hereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (b) no Default or Event of Default
has occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.

 

 -2- 



 

Section 5.                 Miscellaneous.

 

5.1.            Except as specifically amended herein, the Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

 

5.2.            The Borrower agrees to pay on demand all reasonable costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.

 

5.3.            This Amendment may be executed in any number of counterparts,
and by the different parties on different counterpart signature pages, all of
which taken together shall constitute one and the same agreement. Any of the
parties hereto may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an original.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York) without regard to conflicts of law principles that would require
application of the laws of another jurisdiction.

 

5.4.            On the date hereof, the Lenders agree to make such purchases and
sales of interests in the outstanding Loans between themselves so that each
Lender is then holding its relevant Percentage of outstanding Loans based on its
Commitment as in effect after giving effect hereto. Such purchases and sales
shall be arranged through the Administrative Agent and each Lender hereby agrees
to execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.

 

[Signature Pages Follow]

 

 -3- 



 

This Second Amendment to Credit Agreement is entered into as of the date and
year first above written.

 

  BORROWER:       GLOBAL MEDICAL REIT L.P.           By: GLOBAL MEDICAL REIT GP,
LLC,     a Delaware limited liability company,     its General Partner          
  By: GLOBAL MEDICAL REIT INC.,       a Maryland Corporation,       its-Sole
Member,             By: /s/  Robert Kiernan     Name: Robert Kiernan     Date:
Treasurer and Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  GUARANTORS:       GLOBAL MEDICAL REIT INC.         By /s/ Robert Kiernan  
Name:  Robert Kiernan   Title:    Treasurer and Chief Financial Officer      
GMR ALBERTVILLE, LLC   GMR ALTOONA, LLC   GMR AMARILLO, LLC   GMR ASHEVILLE, LLC
  GMR AUSTIN, LLC   GMR BROCKPORT, LLC   GMR CAPE CORAL, LLC   GMR CARSON CITY,
LLC   GMR CLERMONT, LLC   GMR EAST ORANGE, LLC   GMR ELLIJAY, LLC   GMR FLOWER
MOUND, LLC   GMR FORT WORTH, LLC   GMR FREMONT, LLC   GMR GERMANTOWN, LLC   GMR
GREAT BEND, LLC   GMR LAS CRUCES, LLC   GMR LEE’S SUMMIT, LLC   GMR LEWISBURG,
LLC   GMR LUBBOCK, LLC   GMR MECHANICSBURG, LLC   GMR MESA, LLC   GMR MOLINE,
LLC   GMR OKLAHOMA CITY, LLC   GMR OMAHA, LLC   GMR PRESCOTT, LLC   GMR READING,
LLC   GMR SAINT GEORGE, LLC   GMR SANDUSKY, LLC   GMR SHERMAN, LLC   GMR
WATERTOWN, LLC

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  GMR WYOMISSING, LLC       By: GLOBAL MEDICAL REIT L.P.,     a Delaware limited
partnership,     its Sole Member           By: GLOBAL MEDICAL REIT GP, LLC,
a Delaware limited liability company,
its General Partner               By: GLOBAL MEDICAL REIT INC.,
a Maryland Corporation,
it-Sole Member                 By: /s/ Robert Kiernan       Name: Robert Kiernan
      Title: Treasurer and Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 



  Administrative Agent:       BMO Harris Bank N.A., as L/C Issuer and as  
Administrative Agent



 



  By: /s/  Kevin Fennell     Name: Kevin Fennell     Title:   Director

 



  Lenders:       BMO Harris Bank N.A., as a Lender

 

  By: /s/  Kevin Fennell     Name: Kevin Fennell     Title:   Director

  

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 



 



 

  Branch Banking and Trust Company         By: /s/  Steve Whitcomb    
Name: Steve Whitcomb     Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  Citizens Bank, N.A.         By: /s/  Frank Kaplan     Name: Frank Kaplan    
Title: Assistant Vice President

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  Comerica Bank         By /s/  Casey L. Stevenson     Name: Casey L. Stevenson
    Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  Franklin Synergy Bank       By /s/ Lisa Fletzher     Name Lisa Fletzher    
Title SVP

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  KeyBank National Association         By /s/ Brandor Taseff     Name Brandor
Taseff     Title Vice President

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  SunTrust Bank           By /s/ Philip VanFossan     Name Philip VanFossan    
Title Vice President

 

[Signature Page to Second Amendment to Credit Agreement (Global Medical REIT
L.P.)]

 

 



 

  The Huntington National Bank         By /s/ Michael Shiferaw     Name Michael
Shiferaw     Title Senior Vice President

 

[Signture page to Credit Agreement-Global Medical REIT L.P.]

  

 



 

Annex I

Credit Agreement

 

[See attached.]

 

 



 



 



 

Credit Agreement*

 

Dated as of December 2, 2016

 

among

 

Global Medical REIT L.P.,

as Borrower

 

the Guarantors from time to time party hereto,

 

the Lenders from time to time party hereto,

 

and

 

BMO Harris Bank N.A.,

as Administrative Agent

 

and

 

Citizens Bank, N.A. and

SunTrust Bank, as Co-Syndication Agents



 

 

BMO Capital Markets,

Citizens Bank, N.A.and,

SunTrust Robinson Humphrey, Inc.,

and

KeyBank National Association

as Joint Lead Arrangers and Joint Book Runners

 



 

*As amended by (i) that certain First Amendment to Credit Agreement dated March
3, 2017.2017, and (ii) that certain Second Amendment to Credit Agreement dated
March 6, 2018.

 

 



 

documents reasonably requested to effect such assignment, including an
appropriate Assignment and Acceptance and shall pay to the Administrative Agent
an assignment fee in the amount of $3500.3,500. The exercise by the Borrower of
its rights under this Section shall be at the Borrower’s sole cost and expense
and at no cost or expense to the Administrative Agent or any of the Lenders.

 

Section 1.15. Increase in Commitments. The Borrower may, from time to time, on
any Business Day prior to the date that is six (6) months prior to the Scheduled
Termination Date, increase the aggregate amount of the Commitments by delivering
a request substantially in the form attached hereto as Exhibit H or in such
other form acceptable to the Administrative Agent (a “Commitment Amount Increase
Request”) at least five (5) Business Days prior to the desired effective date of
such increase (the “Commitment Amount Increase”). Such Commitment Amount
Increase Request shall identify the requested additional Commitments from
existing Lender(s), Eligible Assignees proposed as new Lenders or a combination
of existing Lenders and Eligible Assignees proposed as new Lenders (the
“Increasing Lenders”). Any Commitment Amount Increase shall be subject to the
following conditions: (i) the Commitments shall not be increased to an amount
greater than $250,000,000390,000,000 in the aggregate, (ii) any Commitment
Amount Increase shall be in an amount not less than $5,000,000, (iii) no Default
or Event of Default shall have occurred and be continuing on the date of the
Commitment Amount Increase Request or the effective date of the Commitment
Amount Increase, and (iv) all representations and warranties contained in
Section 6 hereof shall be true and correct in all material respects (where not
already qualified by materiality or Material Adverse Effect, otherwise in all
respects) at the time of such request and on the effective date of such
Commitment Amount Increase (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (where not already qualified by materiality or Material
Adverse Effect, otherwise in all respects) as of such date). The effective date
of the Commitment Amount Increase shall be as set forth in the related
Commitment Amount Increase Request. Upon the effectiveness thereof, the
Increasing Lenders shall advance Loans in an amount sufficient such that after
giving effect to its advance each Lender shall have outstanding its Percentage
of Loans. It shall be a condition to such effectiveness that if any Eurodollar
Loans are outstanding on the date of such effectiveness, such Eurodollar Loans
shall be deemed to be prepaid on such date and the Borrower shall pay any
amounts owing to the Lenders pursuant to Section 1.11 hereof. The Borrower
agrees to pay any reasonable and documented, out-of-pocket expenses of the
Administrative Agent relating to any Commitment Amount Increase and arrangement
fees related thereto as agreed upon in writing between Administrative Agent and
the Borrower. Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to increase its Commitment and no Lender’s Commitment shall
be increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

 

Section 1.16. Extension of Termination Date. The Borrower may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least thirty (30) days and not more than ninety (90) days
prior to the Initial Termination Date, request that Lenders extend the date on
which all Commitments are scheduled to expire hereunder to December 2, 2020 (the
“Extended Termination Date”). On the Initial Termination Date, such extension
will become effective subject to the Borrower’s timely delivery of such notice
to the Administrative Agent and payment of the Extension Fee, and provided that
both on the notice delivery date and on the Initial Termination Date (i) no
Default or Event of Default shall have

 

 17 



 

and policies of the other Person, whether through the ownership of voting
securities, common directors, trustees or officers, by contract or otherwise.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Collateral Documents” means the Pledge Agreement, Mortgages (if any), and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, control agreements, and other documents as
shall from time to time secure the Obligations or any part thereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders, in the aggregate, are equal to
$200,000,000340,000,000 on the FirstSecond Amendment Closing Date.

 

“Commitment Amount Increase” is defined in Section 1.15 hereof.

 

“Commitment Amount Increase Request” is defined in Section 1.15 hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 8.5 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Leverage Ratio” means, as at any date of determination, the ratio
of (i) Total Indebtedness as of such date to (ii) Total Asset Value as of such
date.

 

“Consolidated Secured Recourse Leverage Ratio” means, as at any date of
determination, the ratio of (i) Total Secured Recourse Indebtedness as of such
date to (ii) Total Asset Value as of such date.

 

 29 



 

“Scheduled Termination Date” means the Initial Termination Date or the Extended
Termination Date, as the case may be.

 

“Second Amendment Closing Date” means March 6, 2018.

 

“Significant Lease” means, as to any particular Real Property, each Lease which
constitutes 30% or more of all base rent revenue of such Real Property.

 

“Solvent’ means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Global
Medical REIT or the Borrower or of any of their direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.2 hereof.

 

 46 



 

to discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Borrower hereby authorizes such accountants to discuss with
eitherany of the Arrangers (or any of their affiliates) the finances and affairs
of Global Medical REIT, the Borrower and its Subsidiaries) at such reasonable
times as the Administrative Agent may designate, with reasonable prior notice to
the Borrower and no more often than once in any period of twelve (12)
consecutive months unless an Event of Default has occurred and is continuing. In
addition, the Administrative Agent may, and at the direction of the Required
Lenders, shall, obtain updated Appraisals of any Borrowing Base Property, or
portions thereof, from time to time as the Administrative Agent and/or the
Required Lenders may designate, which Appraisal shall in each case be in such
format and contain such detail as the Administrative Agent may request. The
costs and expenses incurred in obtaining any such Appraisal shall in each case
be borne by the Borrower, provided that the Borrower shall not be required to
pay for more than one (1) Appraisal for each Borrowing Base Property in any
period of twelve (12) consecutive months unless an Event of Default has occurred
and is continuing. The Administrative Agent shall use reasonable efforts to
coordinate inspections undertaken in accordance with this Section 8.6 to (i)
minimize the administrative burden of such inspections on Global Medical REIT,
the Borrower and their Subsidiaries, (ii) minimize the interference with the
business of Global Medical REIT, the Borrower and their Subsidiaries and (iii)
not disturb the occupancy of any Real Property by any Tenant. As soon as
practicable after the request of the Administrative Agent (which request shall
be given by the Administrative Agent at the request of the Required Lenders),
the Borrower shall deliver a current property condition report, in form and
substance reasonably acceptable to Administrative Agent from an independent
engineering or architectural firm reasonably acceptable to Administrative Agent,
with respect to any Borrowing Base Property specified by Administrative Agent,
that, in the reasonable determination of the Administrative Agent, has a
maintenance or structural issue that would materially and adversely affect the
value or use of such Eligible Property, provided that the Borrower shall not be
required to pay for more than one (1) property condition report for each
Borrowing Base Property in any period of twelve (12) consecutive months unless
an Event of Default has occurred and is continuing.

 

Section 8.7.      Liens. The Borrower shall not, nor shall it permit Global
Medical REIT or any Subsidiary to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person, other than Permitted Liens.

 

Section 8.8.      Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit Global Medical REIT or any Subsidiary to (i)
directly or indirectly, make, retain or have outstanding any investments
(whether through the purchase of stock or obligations or otherwise) in any
Person, real property or improvements on real property, or any loans, advances,
lines of credit, mortgage loans or other financings (including pursuant to
sale/leaseback transactions) to any other Person, or (ii) acquire any real
property, improvements on real property or all or any substantial part of the
assets or business of any other Person or division thereof; provided, however,
that the foregoing shall not apply to nor operate to prevent, with respect to
Global Medical REIT, the Borrower or any Subsidiary, any of the following:

 

(a)      investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;

 

 65 



 

  GMR Clermont, LLC       By       Name       Title             GMR Great Bend,
LLC           By       Name       Title             GMR Altoona, LLC         By
      Name       Title           GMR Mesa. LLC         By       Name       Title
            GMR Oklahoma City, LLC           By       Name       Title  

 

[Signature Page to Credit Agreement-Global Medical REIT L.P.]

 

 



 

  GMR Brockport, LLC           By       Name       Title             GMR Flower
Mound, LLC           By         Name       Title             GMR Sherman, LLC  
        By         Name       Title             GMR Lubbock, LLC           By  
      Name       Title             GMR Germantown, LLC           By         Name
      Title             GMR Austin, LLC           By         Name       Title  

 

[Signature Page to Credit Agreement-Global Medical REIT L.P.]

 

 



 



  GMR Albertville, LLC           By       Name       Title             GMR Fort
Worth, LLC           By       Name       Title             GMR Moline, LLC      
    By       Name       Title             GMR Fremont, LLC           By        
Name       Title             GMR Amarillo, LLC           By         Name      
Title  

 

[Signature Page to Credit Agreement-Global Medical REIT L.P.]

 

 



 

  GMR Lee’s Summit, LLC           By       Name     Title           GMR Saint
George, LLC           By         Name       Title             GMR Wyomissing,
LLC           By         Name       Title  

 

[Signature Page to Credit Agreement-Global Medical REIT L.P.]

 

 



 

Schedule I

 

Commitments

 

Lender   Commitment       BMO Harris Bank N.A.   $55,000,00077,000,000 Citizens
Bank, N.A.   $37,500,00060,000,000 SunTrust Bank   $37,500,00060,000,000 KeyBank
National Association   $60,000,000 The Huntington National Bank  
$20,000,00035,000,000 Comerica Bank   $15,000,00020,000,000 KeyBank National
Association   $15,000,000 Franklin Synergy Bank   $10,000,00015,000,000 Branch
Banking and Trust Company   $10,000,00013,000,000 Total:  
$200,000,000340,000,000

 



 

